Filed 3/22/21 National Funding v. Greenberg CA2/7

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


NATIONAL FUNDING, INC.,                                   B298916

         Plaintiff and Respondent,                        (Los Angeles County
                                                          Super. Ct. No. BC670735)
         v.

PHILIP GREENBERG,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Maureen Duffy-Lewis, Judge. Dismissed.
      Phillip Greenberg, in pro. per., for Defendant and
Appellant.
      Salisian Lee, Neal S. Salisian, H. Han Pai, Glenn Coffman
for Plaintiff and Respondent.

                                 _______________________
                       INTRODUCTION

     Philip Greenberg appeals from an order vacating a default
judgment against Greenberg’s codefendant Food Equipment Co.
Because Greenberg lacks standing to appeal the order, we
dismiss the appeal.

      FACTUAL AND PROCEDURAL BACKGROUND

      On August 2, 2017 National Funding, Inc. sued Food
Equipment and Greenberg for breach of a written loan
agreement and breach of a written guaranty, respectively. On
September 15, 2017 Greenberg filed an answer on behalf of
himself and, purportedly, Food Equipment.1
      On October 24, 2017 National Funding filed a request for
entry of Food Equipment’s default, which the trial court entered
the same day. On November 20, 2017 National Funding filed an
application for entry of a default judgment against Food
Equipment.
      The trial court entered the Food Equipment default
judgment on December 19, 2017. The court also issued a minute
order the same day advancing and discharging an order to show
cause for National Funding’s failure to appear at a case
management conference.
      On April 2, 2018 National Funding’s counsel filed a
declaration “regarding case status and request to resume


1     The record does not contain any evidence Greenberg is
licensed to practice law in California and thus eligible to
represent Food Equipment. A corporation must be represented
by counsel. (Gamet v. Blanchard (2001) 91 Cal.App.4th 1276,
1284 fn. 5.)




                                2
litigation against defendant Philip Greenberg.” Counsel stated
that the trial court docket identified the case status as “default
judgment,” but that no judgment had been entered against
Greenberg. Counsel stated that she “believe[d] the court ha[d]
erroneously closed this case,” and “respectfully request[ed] that
the Court re-open this case, and allow National Funding to
resume litigation against Greenberg.” Greenberg filed an
opposition to the declaration on April 18, 2018; Greenberg asked
the court to dismiss National Funding’s complaint against him.
The trial court did not take any action on either National
Funding’s or Greenberg’s requests.
       On June 14, 2018 National Funding filed an ex parte
application “to correct the December 19, 2017 minute order and
to reopen [the] case against defendant Philip Greenberg.”
National Funding argued that judgment had not been entered
against Greenberg, nor had Greenberg otherwise been dismissed,
but that the December 19, 2017 minute order “appear[ed] to have
erroneously closed the entire case.” The trial court denied the ex
parte application without prejudice on June 14, 2018, and
instructed National Funding to file a “[n]oticed motion to reopen
[the] case.” The court “note[d] that Mr. Greenberg was personally
served and appeared having filed an answer. Default judgment
entered on 12/19/17 was as to defendant Food Equipment Co.,
only.” Greenberg filed a belated opposition to National Funding’s
ex parte application on August 28, 2018. Greenberg argued that
the court should dismiss National Funding’s claims against him.
Greenberg stated in a declaration filed with his opposition that
he had attended the June 14, 2018 ex parte hearing by telephone.
       On September 25, 2018 National Funding filed a “motion to
correct the December 19, 2017 minute order and to reopen [the]




                                3
case against defendant Philip Greenberg.” National Funding
again argued that judgment had not been entered against
Greenberg, nor had Greenberg otherwise been dismissed, but
that the December 19, 2017 minute order “appear[ed] to have
erroneously closed the entire case.” Greenberg served, but did
not file, an opposition; National Funding filed its reply in support
of its motion on October 22, 2018.
       On October 29, 2018 the trial court issued an order on
National Funding’s motion to reopen the case against Greenberg.
The trial court’s order states:
       “Motion to reopen case wrongly named. Likely
       moving party meant motion to set aside dismissal.
       The case has not been dismissed. Action still goes on
       against individual defendant Philip Greenberg.
       Two judgments in one case is not the intent of the
       court.
       The Court hereby stays the action against defendant
       Greenberg while plaintiff continues collection efforts
       on judgment against defendant Food Equipment.
       Status Conference re: Stay of Action as to [d]efendant
       Greenberg is scheduled for 01/16/19 . . . .”
Following the January 16, 2019 status conference, the trial court
issued another order. The January 16, 2019 order states:
“Plaintiff will be filing a request to vacate judgment entered
against co-defendant Food Equipment, Co. in order to proceed
against co-[d]efendant Phillip [sic] M. Greenberg, who indicates
that he may be filing a motion to dismiss.”
       On March 22, 2019 National Funding filed a “motion for an
order vacating the court’s December 19, 2017 judgment.”
National Funding sought an order vacating the Food Equipment




                                 4
default judgment and lifting the stay of the litigation against
Greenberg. In his opposition, Greenberg again asked the trial
court to dismiss National Funding’s complaint against him.
       On May 6, 2019 the trial court granted National Funding’s
motion. The trial court set aside the default judgment against
Food Equipment; Food Equipment remained in default. The
court also stated that Greenberg had not been dismissed from the
case; the court lifted the stay of the litigation against Greenberg.
The court scheduled a case management conference and an order
to show cause regarding “entry of default and/or default
judgment” for July 9, 2019.
       Greenberg appeals from the May 6, 2019 order.

                           DISCUSSION
      An appeal may be taken only by those who have standing
to appeal. “Aggrieved” parties have standing to appeal, meaning
that their “rights or interests are injuriously affected by the
judgment.” (Code Civ. Proc., § 902; see County of Alameda v.
Carleson (1971) 5 Cal.3d 730, 737.) A party may not take an
appeal based on “error that injuriously affected only
nonappealing coparties.” (Estrada v. RPS, Inc. (2005)
125 Cal.App.4th 976, 985.)
      The standing requirement is jurisdictional. (Sabi v.
Sterling (2010) 183 Cal.App.4th 916, 947.) It cannot be waived.
(Conservatorship of Gregory D. (2013) 214 Cal.App.4th 62, 67;
Marsh v. Mountain Zephyr, Inc. (1996) 43 Cal.App.4th 289, 295.)
      The parties affected by the trial court’s order vacating the
Food Equipment default judgment are National Funding and
Food Equipment. Greenberg and Food Equipment—which
Greenberg describes as a “corporate entity” and “the corporate
defendant”—are separate parties.




                                 5
       Greenberg argues he is injuriously affected by the order
vacating the Food Equipment default judgment because he is now
“open to repeated litigation” and “could now be financially liable
on the August 2, 2017 complaint.” Greenberg ignores that he has
been a defendant in the case since its inception and has never
been dismissed. He is not “open to repeated litigation” as a result
of the May 6, 2019 order. He remains a defendant in the same
litigation in which he has been a defendant since National
Funding filed suit in 2017.
       Moreover, nothing prevents National Funding from seeking
relief against both Food Equipment and Greenberg. Indeed,
National Funding alleges different causes of action against Food
Equipment and Greenberg premised on different theories. The
injuries Greenberg identifies are injuries that result from being
sued by National Funding. They are not injuries that result from
the trial court’s May 6, 2019 order setting aside a default
judgment against a different party.2




2     Greenberg challenges the portion of the May 6, 2019 order
vacating the Food Equipment default judgment. To the extent
Greenberg challenges the portion of the May 6, 2019 order lifting
the stay of the litigation against him, that order is a
nonappealable interlocutory order. (See Koshak v. Malek (2011)
200 Cal.App.4th 1540, 1545 [“interlocutory or interim orders are
not appealable”].)




                                6
                          DISPOSITION
      The appeal is dismissed. Greenberg’s request for judicial
notice is denied as moot.



                                    MCCORMICK, J.*



We concur:



     SEGAL, Acting P. J.



     FEUER, J.




*     Judge of the Orange County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                7